ORDER
PER CURIAM.
On consideration of the applications for allowance of appeal, the certification of immediate appeal, the oppositions, responses, and supplemental opposition to the applications for allowance of appeal, the reply to the opposition, the motion to stay factual discovery, and the opposition to that motion; and it appearing that (1) an inadequate record exists upon which the court presently should decide most of the issues certified by the trial court; (2) only one of the certified issues, that of preemption, can arguably be said to present a “controlling question of law” (emphasis added) within the meaning of D.C.Code § ll-721(d), that issue in any event being one of nationwide relevance open for final determination only by the United States Supreme Court; and (3) on balance, “the disadvantages inherent in piecemeal review” would not “be substantially outweighed” in this case “by the possibility of mitigating what might otherwise be protracted and expensive litigation,” Plunkett v. Gill, 287 A.2d 543, 544 (D.C.1972), it is
ORDERED that the applications for allowance of appeal are denied. It is
FURTHER ORDERED that the motion of William Chenault (who is not a party to these applications) to stay factual discovery is denied as moot.